Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of the limitations “each of the door drive shafts includes a toothed portion and a positioning portion, the toothed portion being disposed in a vicinity of an end of the door drive shaft and configured to mesh with the link unit, the positioning portion being disposed between the toothed portion and the end so as to be spaced away from the toothed portion by a predetermined distance and to protrude radially outward; the base member includes insertion holes in which the door drive shafts are inserted respectively, groove portions formed around the respective insertion holes and configured to allow the respective positioning portions to be inserted into the respective groove portions, and guide portions including respective inclined portions configured to guide the respective positioning portions to the respective groove portions; and a distance between each of the positioning portions and each of the toothed portions is larger than a length of each of the guide portions, in an axial direction of each of the door drive shafts”.
The primary reason for allowance of claim 8 is the inclusion of the limitations “the base member includes insertion holes in which the door drive shafts are inserted respectively, and positioning portions formed respectively on inner circumferences of the insertion holes and protruding toward the respective door drive shafts; and each of the door drive shafts includes a groove portion extending in an axial direction and configured to allow the positioning portion to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al.(US2009/0197517), Tsurushima et al. (US 6,305,462), Nomura et al. (US 8,777,705) all disclose a door mechanism for an air-conditioner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jessica Yuen/
Primary Examiner
Art Unit 3762